                      UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA



IN RE: GENERIC PHARMACEUTICALS            MDL2724
PRICING ANTITRUST LITIGATION              16-MD-2724



THIS DOCUMENT RELATES TO:                 HON. CYNTHIA M. RUFE

Marion Diagnostic Center, LLC et al. v.   Div. No. 2:18-cv-04137-CMR
McKesson Corporation, et al.




  MEMORANDUM IN SUPPORT OF MOTION FOR THIRD ELECTRONIC CASE
     MANAGEMENT PROTOCOL TO CREATE NEW TRACK FOR ALL
         DIRECT PURCHASER FROM DISTRIBUTOR ACTIONS
                                                       Table of Contents

I.      No Other Class Is Congruent with the Marion Class Comprised of Healthcare
        Providers Suing McKesson for Purchases in All Fifty States ............................... 3

II.     Throwing Together the Marion Direct Federal Claims Covering 50 States and the
        Private Pharmacy Indirect State Claims Covering 26 States Under Different
        Statutes Impedes Efficient and Adequate Prosecution of Both Claims .................. 6

        A.         Marion's Unique Class Claims Against the McKesson Co-Conspirator
                   Are Irrelevant to the Indirect-Purchaser Pharmacy Claims ..................................... 7

        B.         Class Certification Issues Differ .............................................................................. 7

        C.         Class Coverages Are Vastly Different.. ................................................................... 8

        D.         The Standing Issues Are Entirely Different ............................................................. 8

III.    If the Court Is Inclined Now to Reach a Standing, Merits Issue to Resolve This
        Procedural, Organizational Dispute, Marion Has Federal Standing As a
        Matter of Law ..................................................................................................................... 9

IV.     A New Track in No Way Prejudices Prosecution of Other Class Claims and
        Provides a Needed Path for Marion Counsel to Cooperate with Other Plaintiff
        Counsel ...... '" .................................................................................... 10

V.      Consistently, Marion Also Seeks Establishment of a Plaintiff Steering Committee
        for Direct Purchaser from Distributor Actions and a Schedule for Consideration of
        Motions to Dismiss ........................................................................................................... 11

VI.     In the Alternative, Should the Court Not Be Inclined to Create a New Track,
        Marion Should Be Assigned to the Indirect Reseller Plaintiff Track and Its Counsel
        Given a Leadership Position with the Ability to Assert the Unique Claims of Their
        Unique Plaintiffs .................................................................................. .12

CONCLUSION .............................................................................................. 12




                                                                    1
       Pursuant to this Court's Order dated September 7, 2018 (No. 16-MD-2724 ECF 703),

Marion Diagnostic Center, LLC et al. v. McKesson Corporation, et al. (No. 2:18-cv-04137 ECF

1) ("Marion Complt.") was filed in this Court on September 25, 2018. 1 Pursuant to MDL Pretrial

Order No. I (No. 16-MD-2724 ECF 2) it was automatically consolidated upon filing with this

MDL proceeding.

       Herein Marion seeks an amendment to the Second Electronic Case Management Protocol

to (a) create a new track for Direct Purchaser from Distributor Actions alleging conspiracy

claims where McKesson (or other yet unnamed distributors) are sued as co-conspirators; (b)

create a new Plaintiff Steering Committee for this track; and (c) amend Pretrial Order 46 (as

amended by Pretrial Order 51) to create a new Group 4 for purposes of the adjudication of any

motions to dismiss claims arising from direct purchases from conspiring distributors.

       In the alternative, should the Court not be inclined to create a new track for all Direct

Purchaser from Distributor Actions including Marion, Marion asks that its claims and any

similar claims be assigned to the Indirect Reseller Plaintiff (IRP) track with Marion counsel

Edith Kallas of Whatley Kallas LLP as co-lead counsel with responsibility for the prosecution of

all Direct Purchaser from Distributor Actions and all claims on behalf of healthcare providers.

These claims are not currently part of the IRP track. The current IRP lead counsel's

responsibilities would remain unchanged.




1 Defendant McKesson Corporation was served on September 28, 2018 and McKesson Medical-
Surgical, Inc. on October I, 2018. No. 2:18-cv-04137 ECF 3, 4. These Defendants are
collectively referred to herein as "McKesson." The other Defendants have accepted service via
stipulation approved by the Court on October 16, 2018. ld. ECF 10. All parties in this
consolidated Marion docket, as well as counsel for other private class plaintiffs, are being served
this Motion and Memorandum in Support through the MDL ECF system.



                                                 I
          Marion has previously (and prematurely) sought similar relief before the filing of its

claims? At that time counsel for the Direct Purchaser Plaintiffs (DPPs) and End Payor Plaintiffs

(EPPs) tracks advised the Court to place Marion (and apparently any similar subsequent claims)

in the track now occupied by IRP Plaintiffs. 3

          Creation of a new track is more advisable, first, because no other private class claims are

congruent with those of the federal Marion class and this Court acknowledged such differences

in claims as the rationale for creating separate tracks to facilitate coordination among counsel

prosecuting different claims. Second, this is the best way for the efficient and adequate

prosecution of Marion's unique federal claims. Moreover, the creation of a new track prevents

the inefficient prosecution of the considerably different state, private-pharmacy claims in the IRP

Reseller track. As set out below, the indirect claims of these private pharmacies under state law

differ radically in multiple respects from the federal, direct-purchaser claims of Marion. Third,

even if this Court were inclined to reach a merits standing issue to resolve a procedural,

organizational dispute, Marion has federal standing as a matter of law as a direct purchaser from

alleged co-conspirator McKesson. Apparently, as the Direct Purchaser and End Payor argument

goes, Marion (and any additional Direct Purchaser from Distributor Actions filed in the future)

are meritless and unworthy of a new track. 4 Taken to its logical conclusion the assignment of

Marion to any new or existing track is a waste of judicial time since its claims are meritless. To

the contrary, under unambiguous findings of the Third, Seventh, Eighth, and Eleventh Circuits,

as well as the Southern District of New York, as the first non-conspiring party purchasing



2No. 16-MD-2724 ECF 638, 639, 651, 679-1.
3   Div. No. 16-MD-2724 ECF 648, 671, 672.
4   Id.


                                                  2
directly from the conspiracy, Marion has federal standing, and the Illinois Brick doctrine banning

federal indirect purchaser claims does not apply.

        I.      No Other Class Is Congruent with the Marion Class, Comprised of
                HeaIthcare Providers Suing McKesson for Purchases in All Fifty States

        Plausible circumstantial evidence (and "plus factors") point to McKesson's participation

in the overarching conspiracy5 Marion alleges that over the last several years it is highly

plausible that McKesson has been aware of the conspiracy, has cooperated with it, and has

concealed it. Marion Complt.          ~~   72-104. This has been facilitated by McKesson's close and

continuing business relationships with Defendant Heritage and its two officers who have pled

guilty to felonies. Id.   ~~   81-86. McKesson could not have failed to notice the explosion of prices

across the generic drug industry in 2013-14 (which were otherwise unexplained by market or

cost-based factors) while its number of sophisticated and experienced buyers made billions of

dollars of purchases each year from the overarching conspiracy. Id.             ~~   74-80. McKesson also

could not have failed to notice the less-than robust and competitive bidding for its most attractive

business due to market allocation. Id          ~~   77, 79, 83. It has cooperated with the conspiracy, and



5 Marion Complt. ~ 104. The amended State Attorney General Complaint alleges a "cozy nature
of the [generic] industry and opportunities for collusion" and notes that McKesson and other
large distributors hold multi -day conferences throughout the year and invite generic
manufacturers. Id. ~ 97. See also id. ~~ 101-03. The SAGs also allege that distributors such as
McKesson benefit when generic prices are higher. Id. ~ 90 See also id. ~ 95. In March 2018 NPR
reported that a market analyst for Sanford Bernstein points out that in an efficient marketplace,
generic drug wholesalers and distributors should have kept prices in check, and that "[i]n a
market that has only three or four really large distribution organizations, they are sometimes
tempted to maximize their own profits in a way that does not always 100 percent reflect the best
interest of their clients." Id. ~ 95 (emphasis in the original). In its report Probe Into Generic
Drug Industry Set to Widen NPR also relates statements by the Connecticut Assistant Attorney
General to the effect that "[t]his is what investigators are looking at now" and "planning a new
complaint. Id. ~ 99. Further, McKesson has received requests for information and is cooperating
with the SAG investigation. Id. ~ 100.
It may well be that the involvement of unnamed distributors as co-conspirators may extend well
beyond McKesson as the government investigations and MDL discovery proceed.

                                                         3
helped to conceal it, because the conspiracy has allowed it to generate billions of dollars of extra

margins annually (due to its routine, largely-fixed mark-ups of the above-competitive pricing).

[d. ~~ 87-94. McKesson admits in multiple SEC filings that it benefits substantially from higher

generic prices rise (rather than suffer as a buyer). [d.   ~   90.

       The Federal Marion Class pursuing these claims seeks to represent "all persons or

entities that have directly purchased generic drugs from conspirator McKesson in the United

States .... " Marion Complt.   ~   105. The class is largely comprised of hospitals, clinics and other

healthcare providers using, like the Marion clinics, generic drugs to treat their patients. These

claims are not being asserted by any other plaintiffs, and this alone justifies a separate track for

this and any future Direct Purchaser from Distributor Actions under the Court's organizing

principle placing markedly-different federal and state claims in different tracks.

       The State End Payor Class is comprised of "[a]ll persons and entities in [26] End-Payer

Damages Jurisdictions that indirectly purchased, paid and/or provided reimbursement for some

or all of the purchase price for [manufacturing] Defendants' generic Drugs at Issue, other than

for resale, from March I, 20 II through the present." End Payor Overarching Conspiracy

Complt., No. 2:18-cv-0241 ECF I         ~   692. As the Court recently noted, the End Payor Plaintiffs

"are third party payors (including employee welfare benefits funds, labor unions and private

insurers) and individual plaintiffs who either allege that they indirectly purchased generic

pharmaceuticals manufactured by one or more Defendants or that they provided reimbursements

for the drugs." No. 16-MD-2724 ECF 721 at 8.

       This class will not represent the interests of the Marion healthcare providers. First. the

End Payor class representatives are not healthcare providers. Further, none of the class

representatives have dealt directly with McKesson or other distributors, as the Marion class has.



                                                      4
Instead, they are one or two steps removed from the overcharging by the manufacturing

conspirators, with pharmacy benefit managers and health plan administrators standing between

them and McKesson and other distributors. On the other hand, Marion's class has no such

attenuated, indirect claims (and attendant damage estimation complexities). To the extent that the

End Payor Plaintiffs will have to calculate the amount by which damages from the conspiracy

were passed on to them, the Marion class will not be similarly situated, and its position may even

be adverse. Second, Marion's healthcare providers have federal damages claims across all 50

states and are not limited to the 26 indirect-purchaser state jurisdictions. Thus End Payor

Plaintiffs are not mounting any damage prosecutions in nearly one-half of the United States.

       The Federal Direct Purchaser Class is comprised of "[a]ll persons that directly

purchased one or more of the following drugs, from one or more of the [manufacturing]

Defendants, in the United States and its territories and its possessions at any time from March

2011. ... " Direct Purchaser Overarching Conspiracy Complt., No. 2:18-cv-02641 ECF I       ~   469.

These claims also fail to mirror, and conflict with, those of the Marion healthcare providers.

First, the Direct Purchaser federal claims are lodged only against the manufacturing Defendants,

not McKesson or any other conspiring distributor. Second, members of the Marion class sue to

recover overcharges on direct purchases from conspirator McKesson while the Direct Purchaser

class seeks damages for conspirator McKesson as an absentee class member. Third, the Direct

Purchaser class, which by definition purchases directly from the manufacturers, is not congruent

with the Marion class, which only encompasses healthcare providers purchasing from

McKesson.

       The Indirect ReseUer (Independent Pharmacy) Class encompasses: "[a]ll privately

held pharmacies in the [26] IRP Damages Jurisdictions that indirectly purchased [manufacturing]



                                                5
Defendants' generic Drugs at Issue from March 1, 2011 through the present." Indirect Reseller

(Private Pharmacy) Complt., No. 2-18-cv-02533 ECF 1        ~   349. In the prior briefing of these

tracking issues, the Direct Purchaser and End Payor counsel contended that Marion should be

placed into this track. 6 But no Plaintiff counsel has ever articulated a sound reason why

healthcare providers, who do not resell prescription drugs (and are not reimbursed on a drug-by-

drug basis) should be in the same track as independent pharmacies, which do resell prescription

drugs and are reimbursed on a drug-by-drug basis. And it should be uncontroversial that the

Marion class is not encompassed in the Indirect Reseller class as it is currently constituted.

Simply assuming that the Indirect Reseller class will represent the interests of the Marion class

does not comport with this Court's goal of ensuring that all MDL plaintiffs enjoy due process.

Case Management Orders exist "to facilitate the efficient management of the MDL. The Court

has no hesitation in making structural adjustments as the needs of the MDL evolve." No. 16-

MD-2724 ECF 603 at 9.

        II.    Throwing Together the Marion Direct Federal Claims Covering 50 States
               and the Private Pharmacy Indirect State Claims Covering 26 States Under
               Different Statutes Impedes Efficient and Adequate Prosecution of Both
               Claims

        Throwing together Marion's federal damage claims and the Indirect Resellers' state

claims impedes the adequate representation of both sorts of class claims because (a) Marion's

class claims against the McKesson co-conspirator are irrelevant to the indirect-purchaser

pharmacy claims (and conflict with them); (b) class certification issues differ between Marion's

clinics and the indirect-purchaser pharmacies; (c) class coverages greatly conflict; and (d) the

standing issues are entirely different. There is no reasonable and persuasive way around these

important and decisive difficulties.

6   No. 16-MD-2724 ECF 648, 671, 672.

                                               6
         A.     Marion's Unique Class Claims Against the McKesson Co-Conspirator Are

Irrelevant to the Indirect-Purchaser Pharmacy Claims. The Marion clinics and other

healthcare providers are not pharmacies indirectly purchasing generics from distributors and

reselling them, but rather they use them for patient care in their facilities. The pharmacy reseller

claims do not allege that McKesson is a co-conspirato/ and this is not necessary for their

showing of pass-on to the pharmacies through distributors not in the conspiracy. Further, counsel

for these private pharmacy claims does not have the same incentive to devote its resources to

discovery as to McKesson's possible role in the overarching conspiracy. Marion counsel alone

has incentive to seek aggressive and efficient discovery.

         Tellingly, counsel for the indirect-purchaser pharmacy claims has previously not

explained why consolidation of claims of the indirect-purchaser pharmacies suing under 26

different state statutes and those of direct purchasers from co-conspirators suing under federal

law would not introduce needless inefficiencies and intractable conflicts of prosecution interests

impairing prosecution of both sorts of claims. 8

         B.     Class Certification Issues Differ. There are at least two fundamental differences

between the indirect-purchaser pharmacy claims and those of Marion that will affect class

certification. First, to show formulaic, class-wide injury the pharmacies must show how pass-on

from distributors (not in the conspiracy) has injured the pharmacy class. As a direct purchaser

from the conspiracy, Marion need not show this pass-on, and McKesson is directly alleged to

have liability. Further, the pharmacies reselling the generic drugs are subject to pass-on defenses

under some state statutes (that is, they pass on the overcharging to their customers and have no or

only partial damages). Marion class claims cannot be so diminished and it need not contend with

7   No. 2:18-cv-02533 ECF 1 ~~ 18-61.
'No. 16-MD-2724 ECF 671.
                                                   7
such defenses econometrically or otherwise. Hanover Shoe, Inc. v. United Shoe Machinery

Corp., 392 U.S. 481 (1986).

       Second, the claims target different defendants. The pharmacies attack the manufacturing

conspirators alone to show pass-on injury through their distributors not in the overarching

conspiracy. Marion attacks the co-conspirator McKesson as a member of the conspiracy.

       C.      Class Coverages Are Vastly Different. The Marion class includes healthcare

providers who purchase generic drugs for use in providing healthcare services. This class is

mutually exclusive from the class of independent pharmacies that currently make up the IRP

track. Moreover, Marion brings damage claims under the Sherman Act against McKesson across

the 50 states. The independent pharmacies seek damages only in the 26 states allowing indirect-

purchaser standing, and not against McKesson.

       D.     The Standing Issues Are Entirely Different. Previously, the Direct Purchaser

and End Payor counsel have attacked on the merits Marion's standing to bring a direct-purchaser

claim against the overarching conspiracy, and while this argument is clearly wrong, it will not be

surprising if McKesson similarly attacks Marion's standing. Counsel for the private pharmacies

has no incentive to defend Marion's standing (or the merits of its claims otherwise) because the

pharmacies are not suing McKesson is a co-conspirator. Nor does Marion's counsel have an

incentive to establish indirect-purchaser standing under 26 different state statutes or to defend

against pass-on defenses against these pharmacies.

       Thus, should Marion be consigned to the indirect-purchaser pharmacy track, there is no

reasonable way to meld fundamentally divergent federal, direct-purchaser claims with the

indirect-purchaser state claims of the private pharmacies to create a sensible, consolidated

complaint.



                                                8
       III.   If the Court Is Inclined Now to Reach a Standing, Merits Issue to Resolve
              This Procedural, Organizational Dispute, Marion Has Federal Standing as a
              Matter of Law

       Marion alleges it has directly purchased from the overarching conspiracy through

McKesson, which is plausibly alleged to be a member of this conspiracy. It is not suing as an

indirect purchaser. 9 Marion is the first non-conspiring party to purchase (directly) from the

conspiracy. As a consequence, it has statutory standing to assert antitrust price injury and

damages directly caused by the overall conspiracy. See In re Processed Egg Products Antitrust

Litigation, 881 FJd 262, 274 (3d Cir. 2018) ("... [H]ere the Purchasers are pressing claims

against price-fixing suppliers from whom they directly purchased products that incorporate a

price-fixed component ... The Purchasers were directly injured by wrongful conduct undertaken

by their Suppliers."); Insulate SB, Inc. v. Advanced Finishing Sys., Inc., 797 FJd 538, 542 (8th

Cir. 2015) (holding "that indirect purchasers [have standing to] bring an antitrust [exclusive

dealing] claim if they allege the direct [distributor] purchasers are 'party to the antitrust

violation' and join the direct purchasers as [conspirator] defendants"); Paper Systems Inc. v.

Nippon Paper Industries Co., Ltd., 281 FJd 629, 634 (7th Cir. 2002) (holding that customers

who purchased [directly] from intermediary trading firms in vertical conspiracy with

manufacturers of thermal facsimile paper products had standing to sue); Lowell v. American

Cynamid Co., 177 F.3d 1228, 1232 (l1th Cir. 1999) (holding that farmers who purchased

[directly] from dealers in vertical conspiracy with manufacturer of crop protection products had

standing to sue); Laumann v. National Hockey League, 907 F. Supp. 2d 465, 481 (S.D.N.Y.




9Marion Camplt. ~ 1 (action on behalf of "direct purchasers ". from a conspiracy" including
McKesson); ~ 105 (class claims for direct purchasers from named co-conspirator McKesson); ~~
11 0, 116 (antitrust price injury due to direct purchases from conspiracy through defendant
McKesson); ~ 112 (standing as direct purchases from defendant McKesson),

                                               9
2013) ("purchaser[s] [directly] from the dealer who . . . has conspired illegally with the

manufacturer" have standing to sue as direct purchasers) (citation omitted).

       In any event, even if it were ultimately determined that the Marion class cannot bring

claims as direct purchaser, Marion's complaint pleads in the alternative an indirect-purchaser

class that asserts damage claims under the laws of states that do not apply the Illinois Brick rule.

For these claims, the Marion class still differs from all the existing classes in two fundamental

ways. First, it encompasses healthcare providers, who purchase a significant amount of generic

drugs but are not included in any existing class and thus are unable to represent their interests

under the existing MDL structure. Second, the Marion class seeks damages from McKesson as a

co-conspirator, which no other class has done.

       IV.     A New Track in No Way Prejudices Prosecution of Other Class Claims and
               Provides a Needed Path for Marion Counsel to Cooperate with Other
               Plaintiff Counsel

       Creating a new track would not prejudice any pretrial preparation by counsel representing

the Direct Purchaser, End Payor, and Indirect Reseller claims. Indeed, failure to create the track

prejudices prosecution of the latter. The new track (and associated Plaintiff Steering Committee

relief) provides a way for Lead Counsel in all tracks with divergent claims to confer on discovery

and other pretrial issues in light of the uniqueness of Marion's class claims. By way of example,

this Court has called a status conference for November 20, 2018. As matters now stand, Marion

counsel will have no voice here on behalf of their unique federal claims here (or in the drafting

of any requested agenda). Nor would they have a voice as to when motions to dismiss aimed at

Direct Purchaser from Distributor Actions are to be scheduled in light of the Court's recent

disposition of Group I motions to dismiss.




                                                 10
       Further, as set out above, the state claims of the Indirect Reseller Plaintiffs are drastically

different from those presented by the federal Marion claims. Shoehorning the latter into this

private pharmacy track would unnecessarily complicate pretrial strategy.

       This Court has indicated that it "has no hesitation in making structural adjustments as the

needs of the MDL evolve." No. l6-md-2724 ECF 603 at 9. Accordingly, due to the unique

nature of the Marion claims, Marion respectfully moves this Court to enter the attached proposed

Pretrial Order (Third Electronic Case Management Protocol Order) to establish a new track

addressing all Direct Purchaser from Distributor Actions.

       V.      Consistently, Marion Also Seeks Establishment of a Plaintiff Steering
               Committee for Direct Purchaser from Distributor Actions and a Schedule for
               Consideration of Motions to Dismiss

       Consistent with this tracking relief, Marion also asks the Court to amend Pretrial Order

21 to create a new Plaintiff Steering Committee for all Direct Purchaser from Distributor Actions

with Edith M. Kallas and the law firm of Whatley Kallas LLP as Lead Counsel and Liaison

Counsel and ex officio member of the Committee. In addition Berry Law PLLC and other

counsel prosecuting Direct Purchaser from Distributor Actions would be members of this

Committee. The application of Edith M. Kallas and the Whatley Firm to serve as Lead and

Liaison Counsel in this new track is attached as Appendix A.

       In addition, Marion asks the Court to further amend Pretrial Order 46 (as amended by

Pretrial Order 51) to adjourn and schedule the adjudication of any motions to dismiss aimed at

Direct Purchaser from Distributor Actions in a new Group 4 to allow discovery addressed to

these new claims whether or not these Actions are placed in a new track.




                                                 11
          VI.     In the Alternative, Should the Court Not Be Inclined to Create a New
                  Track, Marion Should Be Assigned to the Indirect ReseUer Plaintiff Track
                  and Its Counsel Given a Leadership Position with the Ability to Assert the
                  Unique Claims of Their Unique Plaintiffs.

        Should the Court not be inclined to create a new track for Direct Purchaser from

 Distributor Actions, Marion asks in the alternative that its and similar claims be placed in the

 Indirect Reseller Plaintiff track

        To recognize the marked differences in the claims, however, Marion asks that its counsel

Edith M. Kallas and Whatley Kallas LLP be named Co-Lead Counsel with responsibility for

coordinating with the IRP Lead and Liaison counsel as to the pretrial prosecution of direct

conspiracy claims against McKesson (and other distributors, if the evidence justifies it), and

asserting all claims on behalf of healthcare providers, who are currently not part of the IRP track.

In addition, Marion's counsel believes that the IRP and Marion complaints against an overarching

conspiracy would serve as the lead complaints for these two differing parts of the IRP track and

ask that Marion co-counsel R. Stephen Berry of Berry Law PLLC be placed on the IRP Steering

Committee.

                                         CONCLUSION

        For the foregoing reasons, Marion moves that a new track and new Plaintiff Steering

Committee be created for all Direct Purchaser from Distributor Actions. In the alternative,

Marion seeks to be placed in the IRP track with Marion counsel Edith M. Kallas and Whatley

Kallas LLP be named Co-Lead Counsel with responsibility for asserting direct conspiracy claims

against McKesson (and other distributors, if the evidence justifies it), and asserting all claims on

behalf of healthcare providers.




                                                 12
Dated: October 23,2018                         Respectfully submitted,

/s/ R. Stephen Berry                           /s/ Henry C. Quillen

Berry Law PLLC                                 Whatley Kallas LLP
R. Stephen Berry                               Joe R. Whatley, Jr.
1100 Connecticut Avenue, N.W.                  Edith M. Kallas
Suite 645                                       1180 Avenue of the Americas, 20th Floor
Washington, D.C. 20006                         New York, NY 10036
Telephone: (202) 296-3020                      Telephone: (212) 447-7060
Facsimile: (202) 296-3038                      Facsimile: (800) 922-4851
sberry@berrylawpllc.com                        jwhatley@whatleykallas.com
                                               ekallas@whatleykallas.com

                                               Henry C. Quillen
                                               159 Middle St., Suite 2C
                                               Portsmouth, NH 03801
                                               Telephone: (603) 294-1591
                                               Facsimile: (800) 922-4851
                                               hquillen@whatleykallas.com


                                Attorneys for Plaintiffs




                                          13
